Citation Nr: 0924215	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  97-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for additional disability resulting from the failure 
of Department of Veterans Affairs medical personnel to 
diagnose the Veteran's duodenal (peptic) ulcer at the time of 
treatment in the early 1970s.

(The issues of entitlement to an evaluation in excess of 10 
percent for left ear otitis media; whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for a left eye disorder, claimed as 
secondary to the service-connected left ear otitis media; 
whether new and material evidence has been received to reopen 
a claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, and entitlement to secondary service connection 
for numbness are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to August 
1967.  His discharge certificate characterizes his service as 
other than honorable; however, a November 1967 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas held the Veteran's service was not 
dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In January 2002 the Board issued a decision denying 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2002 Order the 
Court granted a joint motion of the parties to vacate the 
January 2002 Board decision and remanded the case for action 
consistent with the joint motion.  The Board thereafter 
remanded the case in July 2003 and again in September 2006.

As noted on the title page, the Board will address other 
issues that are on appeal in a separate decision.  The reason 
for this is the attorney identified on the title page 
represents the Veteran only regarding the issue addressed in 
the decision below.  Given this situation, the issue herein 
decided must be addressed separately from the others.




FINDING OF FACT

The Veteran did not incur additional disability as a result 
of the failure of VA medical personnel to diagnose his peptic 
ulcer at the time of treatment in the early 1970s.


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C. § 1151 for 
additional disability caused by failure of VA medical 
personnel to diagnose the Veteran's peptic ulcer at the time 
of treatment in the early 1970s are not warranted.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The November 1996 rating decision on appeal was issued prior 
to enactment of the VCAA, and in November 2002 the Court 
vacated an earlier decision by the Board because the Veteran 
had not been provided adequate notice under the VCAA.  The 
Board sent a letter to the Veteran in April 2002 advising him 
of the VCAA and duties to notify and assist, but the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) subsequently issued a decision invalidating the 
Board's authority under 38 C.F.R. § 19.9 to develop evidence; 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

The Board accordingly remanded the case in July 2003 for the 
originating agency to provide VCAA notice.  The Appeals 
Management Center (AMC) sent a letter to the Veteran in July 
2003 advising him of the evidence required to establish 
entitlement to compensation under 38 U.S.C.A. § 1151, of the 
respective duties of VA and the claimant in obtaining 
evidence, and of the evidence recently obtained by VA.  The 
Veteran was sent additional notice in January 2007, to 
include notice concerning the effective-date and disability 
rating elements of the claim.  Although these letters were 
sent after the initial adjudication of the claim, the Board 
finds there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice, the 
originating agency readjudicated the claim based on all 
evidence of record prior to the recertification of the 
appeal.  There is no indication in the record or reason to 
believe the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes VA and non-VA outpatient records were 
obtained, and the Veteran was afforded an appropriate VA 
examination to determine whether he incurred additional 
disability as a result of VA treatment.  The Veteran's 
current symptomology is not relevant to the issue on appeal, 
which is causation, so remand for additional examination is 
not warranted.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim, and the Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

Claims for compensation under 38 U.S.C. § 1151 that were 
submitted prior to October 1, 1997, are adjudicated under the 
provisions of 38 C.F.R. § 3.358, while claims submitted on or 
after October 1, 1997, are adjudicated under the provisions 
of 38 C.F.R. § 3.361; see VAOPGCPREC 40-97.  As the instant 
claim was filed in May 1996, 38 C.F.R. § 3.358 applies to 
this case.  

Where it is determined there is an additional disability 
resulting from a disease or injury of aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation training, compensation will be 
payable for such additional disability.  38 C.F.R. 
§ 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1).

Compensation will not be payable under 38 C.F.R. § 3.358 for 
the continuance or natural progress of the disease or injury 
for which the hospitalization, medical or surgical treatment, 
or examination was furnished, unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
that disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).

Under 38 C.F.R. § 3.358(c), the following considerations will 
govern in determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination:

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or aggravation of such disease or injury or an aggravation of 
an existing disease or injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or in appropriate cases the veteran's 
representative.  "Necessary consequences" are those that 
are certain to result from or were intended to result from 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain to result from 
a treatment will not be uncertain or unintended solely 
because they had not been determined at the time consent was 
given that treatment would in fact be administered.
  
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran asserts VA medical providers failed to diagnose 
his peptic ulcer in the early 1970s, resulting in a 
perforated ulcer and consequent residuals.

On a VA medical examination conducted in January 1968, there 
were no complaints or findings indicative of any 
gastrointestinal disorder, to include a peptic ulcer. 
Evaluation of the Veteran's digestive system was normal.

In June 1969 the Veteran was seen in the emergency room (ER) 
of the Georgetown (Texas) Medical Center with slight 
inflammation and tenderness in the right lower quadrant of 
the abdomen; the impression was possible hepatitis.  He was 
again seen at this facility in late November 1970 with 
complaints of abdominal pain for three to four days, as well 
as blood in his stool.  Evaluation revealed normal bowel 
sounds and slight epigastric tenderness.  Clinical 
examination was grossly normal, and the Veteran was 
discharged home.
  
The Veteran presented to the Temple VA Clinic (VAC) on 
December 15, 1970, complaining primarily of hematemesis.  He 
reported a history of intermittent epigastric distress since 
1963.  He also reported occasional vomiting, sometimes with 
blood, and occasional tarry stools, as well as weakness and 
nausea.  He stated he had been worked up recently by his 
private physician for duodenal ulcer, but no ulcer was found 
and the Veteran was advised he had a nervous stomach.  During 
his inpatient treatment at the VAC, the Veteran underwent 
proctoscopy and hemorrhoidectomy; he also underwent an upper 
gastrointestinal (GI) series, gallbladder (GB) series, and 
barium enema with completely normal results.  The Veteran was 
also evaluated by a psychologist, whose impression was, 
"paranoid personality disorder with depression and 
psychophysiological gastrointestinal reaction."  The Veteran 
was discharged from the VAC on January 8, 1971, with the 
diagnosis, "observation for duodenal ulcer, none found."

Two days after discharge from the VAC, the Veteran was 
briefly readmitted to the same facility with complaints of 
abdominal pain and vomiting.  When examined the day following 
admission, the Veteran's abdomen was soft and there was no 
particular abdominal tenderness.  The examining physician 
attributed the Veteran's symptoms to an anxiety reaction.

The Veteran presented to the Georgetown Medical Center ER on 
December 6, 1971, complaining of bloody vomiting.  The 
clinical impression was rule out peptic ulcer disease (PUD); 
the Veteran was advised to have an upper GI series.

The Veteran received VA inpatient treatment from January 6, 
1972, through January 13, 1972; the physician noted previous 
VA treatment in December 1970 and January 1971.  Physical 
examination was essentially negative, laboratory analysis of 
the stool was normal, and gastric analysis was essentially 
normal.  A gallbladder and GI series were normal except for 
some decrease in motility of the small bowel.  The Veteran 
was interviewed by a psychologist, who indicated the Veteran 
had a psychophysiological disorder.  The Veteran was 
discharged home and advised he could return to his pre-
hospital employment.  The discharge diagnosis was, 
"observation for duodenal ulcer; not found."
 
Twelve days after discharge from the VAC, on January 25, 
1972, the Veteran was admitted to Brackenridge Hospital in 
Austin, Texas for sudden, severe and excruciating epigastric 
pain of two days' duration.  The initial impression was a 
perforated ulcer.  Surgery was performed to repair a 
perforated pyloric ulcer.  The discharge diagnosis on 
February 2, 1972, was perforated duodenal ulcer.

The Veteran subsequently presented to VA in March 1972 
complaining of continued problems following surgery at 
Brackenridge Hospital.  The Veteran underwent vagotomy and 
antrectomy with Billroth II procedure, and also incidental 
appendectomy, during which the surgeon noted the pyloric 
ulcer appeared to still be active.  The discharge diagnosis 
was postoperative perforated duodenal ulcer.

The Veteran returned to VA in March 1972, two weeks after the 
surgery above, complaining of nausea and vomiting.  All 
diagnostics were negative, and on observation the Veteran 
appeared to be feigning symptoms.  The Veteran ultimately 
objected to dietary restrictions and discharged himself in 
April 1972.

The Veteran presented to VA in August 1977 complaining of 
nausea and vomiting since the bilateral vagotomy in 1972; he 
also complained of occasional tarry stools and "dumping 
syndrome."  Clinical evaluation was grossly normal.  
Discharge diagnosis in September 1977 was postoperative 
status gastrectomy and bilateral vagotomy.

The Veteran received VA inpatient treatment in June and July 
1980.  The clinician noted the Veteran had recently been 
identified with iron anemia secondary to post-gastrectomy 
malabsorption.  An upper GI series revealed no marginal 
ulcerations.  A gastroscopy revealed no typical ulcerations, 
although the gastroenterologist advised an ulcer regimen 
including discontinuing alcohol and tobacco.  A proctoscopy 
revealed disruptions of the anal mucosa.  The Veteran's 
anemia did not improve, and he refused transfer to a more 
sophisticated VA medical facility.  The discharge diagnosis 
was status postoperative Billroth II gastrectomy and 
bilateral vagotomy, and iron deficiency anemia secondary to 
post-gastrectomy malabsorption.    

The Veteran presented for VA examination in December 1980 
complaining of a stomach disorder; he stated he had been 
treated by VA and dismissed but had been subsequently treated 
for a perforation, resulting in removal of 60 percent of his 
stomach.  The examiner referred the Veteran to the VA 
gastrointestinal clinic, where the reviewer noted treatment 
in 1972 indicative of surgical perforation, and complaint of 
gripping pain and bowel dysfunction since then.  The 
impression was postgastrectomy dumping syndrome and alkaline 
gastritis, symptomatic.  The examiner's diagnosis was 
duodenal ulcer, postoperatively, with antrectomy and 
bilateral vagotomy.

A VA oncology note in December 1999 states the Veteran had a 
history of B12 deficiency for which he received monthly B12 
shots.  The examiner, a nurse, stated an impression that B12 
deficiency was related to gastrectomy.  The reviewing 
physician stated an impression of leucopenia, which is 
multifactoral and may be related to medication being provided 
for treatment of the Veteran's gout.  As of January 2000 the 
specific cause of the leucopenia had not been identified; in 
May 2002 a clinical note characterized leucopenia as thought 
to be secondary to a partial gastrectomy and a component of 
alcoholic hypersplenism.

A March 2000 VA treatment record notes current PUD, 
controlled by medication.   The clinical impression was 
peptic ulcer disease status post Billroth's II gastrectomy.

The Veteran presented to the VA surgery clinic in November 
2000 for scheduling of a colonoscopy.  The surgeon noted a 
history of a perforated gastric ulcer, treated at 
Brackenridge Hospital in 1972, with follow-up vagotomy and 
antrectomy by VA in 1972; since then the Veteran complained 
of "dumping" syndrome.

The Veteran had a VA compensation and pension (C&P) 
examination in February 2001 for stomach, duodenum and 
peroneal adhesions.  The examiner recorded the Veteran's 
subjective history of treatment and symptoms, as well as 
objective history per review of the medical chart in detail.   
The examiner performed a physical examination and noted his 
clinical observations.  The examiner's impression was PUD 
with perforation of the pyloric channel ulcer in 1972 
requiring initial surgery to suture the perforation and 
subsequently developing symptoms of gastric outlet 
obstruction, for which the Veteran underwent (VA) antrectomy 
and vagotomy with incidental appendectomy.  The examiner 
stated the PUD had certainly been missed on several upper GI 
series, which can miss up to 50 percent of duodenal ulcers 
and around 40 percent of gastric ulcers; the Veteran was 
clinically felt to have PUD and underwent extensive 
evaluation after each admission; unfortunately a diagnosis of 
PUD was not established until the Veteran presented with a 
perforation.

The examiner stated it was difficult to imagine what could 
have been done differently if the upper GI series in January 
1972 had indeed shown PUD, or what further management 
available at the time could have prevented perforation of the 
ulcer and resultant surgery.  The examiner concluded with an 
opinion the Veteran's PUD had been missed on upper GI series 
although there was strong clinical evidence regarding the 
problem, and had to undergo surgery because of complications 
from the ulcer disease.  The Veteran was currently disabled 
as a result of these problems.

The Veteran had a VA CT scan of the abdomen in September 2004 
that found numerous surgical clips likely representing 
previous hiatal hernia repair; there was also emptying into 
the small bowel without proceeding to the duodenum and a 
(presumably) Billroth II antral resection and 
gastrojejunostomy.  The study was otherwise unremarkable.

Analysis

As noted above, the instant claim was filed prior to October 
1, 1997.  Accordingly, neither evidence of an unforeseen 
event nor evidence of VA negligence is required to support 
the claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, an additional disability must be shown to have 
resulted from VA hospitalization or medical treatment.  
Specifically, the evidence must show that something VA did or 
failed to do resulted in additional disability.

The Veteran contends, essentially, that VA failed to diagnose 
his peptic ulcer disease during treatment and evaluations of 
his abdominal symptoms through January 1972, and that this 
failure resulted in perforation of the ulcer that required a 
subsequent antrectomy and vagotomy, and also resulted in the 
development of post surgical complications such as dumping 
syndrome, anemia, frequent episodes of nausea and weight 
loss.

In this case, the evidence in the claims folders indicates 
that VA, as well as private health care providers, did indeed 
fail to discover and diagnose the Veteran's ulcer, despite 
considerable treatment and several hospitalizations for 
abdominal complaints, until a perforated ulcer was diagnosed 
at Brackenridge Medical Center.  Further, although the 
Veteran's perforated ulcer was surgically repaired at that 
time, his gastrointestinal complaints persisted, and an 
antrectomy and vagotomy were performed by VA during a 
hospitalization in March and April 1972.  The record 
indicates the Veteran has continued to experience significant 
gastrointestinal symptoms thereafter, including dumping 
syndrome, episodes of nausea and vomiting, weight loss, and 
anemia.

However, despite the failure on the part of VA to diagnose 
the Veteran's PUD disease earlier in its course, the evidence 
of record in this case fails to establish that the Veteran 
sustained any additional gastrointestinal disability as a 
result of such lack of an early diagnosis.  As noted by the 
VA examiner in February 2001, the potent anti-ulcer drugs 
currently available had not yet been developed in the early 
1970s.  There is no competent evidence that any treatment 
other than that actually provided by VA was available at the 
time and could have prevented perforation of the Veteran's 
peptic ulcer, forestalled the necessity for surgery, and 
precluded the development of the Veteran's subsequent 
gastrointestinal symptoms.  No medical opinion supportive of 
the claim has been proffered.

In view of the February 2001 VA examination report indicating 
that no additional disability resulted from VA's failure to 
diagnose the PUD at an earlier time and the absence of any 
competent evidence indicating that such failure resulted in 
additional disability, the Board must conclude that the 
preponderance of the evidence is against this claim.  
Accordingly the Veteran's claim must be denied.


ORDER


Entitlement to benefits pursuant to the provisions of 38 
U.S.C. § 1151 for additional disability resulting from the 
failure of VA medical personnel to diagnose the Veteran's 
duodenal (peptic) ulcer at the time of treatment in the early 
1970s is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


